DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Daouse (USPN 5,135,767), made of record by Applicant, in view of Cummings (USPN 3,041,802) and Burmester (WO2012/080282) made of record by Applicant, and as evidenced by “The Chocolate Spectrum”, 2015.
Regarding Claims 1, 2, and 5-7, Daouse teaches a process for preparing a frozen confection product, comprising:
Rotating a receptacle around a substantially vertical axis and depositing a stream of one or more frozen confections into the receptacle, as Daouse teaches a frozen confectionery, which could be ice cream, is extruded into a receptacle such as a cone, where the extrusion assembly makes only a descending and ascending movement while the device supporting the cones is horizontally rotated (Column 2, lines 27-31). 
Depositing into the receptacle a batch of solid inclusions delivered as a particulate material into the receptacle independently from the continuous stream of frozen confection of step a, as Daouse teaches depositing crispy chocolate composition from a second nozzle different from the nozzle extruding the frozen confectionery, therefore teaching the crispy chocolate being deposited independently from the continuous stream of frozen confection (Figure 1, Column 2, lines 45-60, Column 5, lines 5-15, 20-30, 35-55), where the ice cream and chocolate are simultaneously extruded in the form of superimposed ribbons (Column 3, lines 30-35), therefore teaching wherein step b occurs during step a. Daouse teaches that successive layers of ice cream and chocolate are formed, where the thin layers are formed together, and the layer of chocolate is cooled on contact with the layer of ice cream, but does not yet become brittle (Column 4, lines 55-60 and Figure 5), therefore teaching where the batch of solid inclusions are cooled. Therefore, in this way, the chocolate is seen as constituting a solid inclusion being delivered as a particulate material as it is forming a ribbon. Daouse also teaches that the chocolate is extruded at a temperature of approximately 32°C (Column 5, lines 1-5). The evidentiary reference of “The Chocolate Spectrum” teaches chocolate is made up of cocoa solids and cocoa butter and that white and milk chocolate melts at about 86-90°F (30-32°C) and dark chocolate has a melting point of 90-96°F (32-35°C) (Pages 1-2). Therefore, the chocolate may not be completed melted at the time of extrusion and in any case could still constitute a particulate material in light of the cocoa solids present in the chocolate ribbon.
Cooling the product of step b., as Daouse teaches that the frozen confectionery is passed through a tunnel of cold air in which their contents harden (Column 2, lines 10-11), but does not specifically teach cooling the product to a temperature of -5°C or lower, and also does not specifically teach wherein the receptacle is sealed after step c.
Cummings teaches a method of forming a sealed frozen confectionery cone wherein (Figure 11) a sugar cone is filled with a soft ice cream up to a level of 38 (Figure 4), and then placed in a freezing room or moved through a freezing tunnel, and when this step is ended, the temperature of the ice cream may be 5-10°F (-15 to -12°C), the top of this very cold cone can be sealed without deforming it, as suggested in Figure 5 (Column 1, lines 50-60). Therefore, Cummings teaches cooling the product to a temperature as claimed and sealing the receptacle after the cooling step. Therefore, it would have been obvious to incorporate the method steps of Cummings into the method of Daouse in order to ensure that the top of the filled ice cream cone is not deformed by the sealing/packaging step. 
Daouse in view of Cummings teach crispy composition in the frozen confectionery composition and teach the crispy material must be able to be applied in thin layers and it should be sufficiently thin to break with small crackles when chewed, and in practice, should be less than 1 mm thick, and more particularly, less than 0.5mm thick (Daouse, Column 5, lines 40-45), and teach a ribbon of chocolate deposited, which may or may not be considered a batch of solid inclusions delivered as particulate material.
Burmester teaches depositing a combination of a thick viscous liquid along with solid inclusions into a frozen confectionery material, where the solid fillings are discrete pieces of an edible material/inclusions, such as chocolate pieces having a size in the range of 2-10mm (Paragraph 28) and also teaches the viscous liquid can also be a chocolate or couverture (Paragraph 26). It is noted that Daouse teaches that the crispy composition is hard and brittle and may consist of vegetable butter, such as cocoa butter or cocoa butter substitutes or equivalents (Daouse, Column 5, lines 30-35), similar to the chocolate couverture taught by Burmester. Therefore, even if the crispy composition taught by Daouse would not be considered as meeting the limitation of solid inclusions or particulate material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included chocolate pieces/inclusions along with the thick viscous chocolate taught by Daouse in order to enhance the crispy composition texture in the resulting frozen confectionery product. 
Regarding Claim 4, Daouse in view of Cummings and Burmester are taken as cited above in the rejection of Claim 1 and teach the batch of inclusions are deposited via nozzle to the frozen confection in the receptacle, and do not specifically teach they are deposited under gravity.
Burmester teaches a process of preparing frozen confection such as an ice cream, comprising depositing frozen confection into a cone and then depositing solid inclusions into the frozen confection, where the solid inclusions can be deposited in a number of ways, including an auger, a pneumatically-driven piston, a differential inclusion feeder, a fruit feeder or simply a hopper which feeds the inclusions by gravity   (Paragraphs 5, 6, 12, 17, 18, 23). Therefore, it is submitted that it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have used any of the known methods of depositing solid inclusions into the frozen confection, in order to provide consumers with frozen confectionery product comprising a reliably dosed amounts of solid inclusions. Using one of the known methods in the art for depositing solid inclusions into a frozen confectionery product would not appear to provide a patentable distinction to the claimed process.
Regarding Claims 8 and 9, as set forth above, Daouse in view of Cummings and Burmester teach a continuous extruding process and teach where the device supporting the cone is rotated during extrusion (Daouse, Column 2, lines 27-31). In Figure 5 of Daouse, the ice cream cone is shown with three and half layers, which could be interpreted as over three rotations in order to provide the layers shown. Daouse also teaches that the extrusion assembly is shown as completely filling one cornet but it is possible with advantage to couple, for example two extrusion assemblies situated in line, filling multiple cones and also teaches that it is possible to simultaneously fill several lines of cornets forming rows without departing from the scope of the invention (Daouse, Column 5, lines 5-20). Lastly, Daouse also teaches the ability to increase the filling rate by modifying the extrusion assembly (Daouse, Column 3, lines 50-60). Therefore, while Daouse in view of Cummings and Burmester may not specifically teach at least 30 receptacles are dosed per minute, Daouse in view of Cummings and Burmester clearly provides teaching and motivation to increase the efficiency of the dosing process and provide for larger numbers of cornets to be filled continuously. Therefore, determining the optimal number of dosing per minute or the amount of receptacle filled at a given time would have been well within the skill of one of ordinary skill in the art, in light of the teaching and guidelines discussed by Daouse for optimizing and increasing the efficiency of the extrusion process. Furthermore, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VIB. In addition, it has been found that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding Claims 10-12, the claims require where 95% or greater of the batch of inclusions are deposited substantially in the center of the receptacle comprising the frozen confection, substantially between the center and the edge, and substantially at the edge of the receptacle comprising the frozen confection. These limitations read on the batch of solid inclusions being uniformly distributed throughout the frozen confection and this is taught by Daouse in view of Cummings and Burmester in Figure 5, and in light of the fact that Daouse teaches orifices distributed along the nozzle to ensure uniform distribution of the chocolate and the formation of the ribbon (Daouse, Column 4, lines 65-67). 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Daouse (USPN 5,135,767), made of record by Applicant, in view of Cummings (USPN 3,041,802), and Burmester (WO2012/080282) made of record by Applicant, and further in view of Schoeller Lebensmittel (DE3521612), made of record by Applicant.
Examiner’s note: a machine translation provided by the Examiner is referenced in the following rejection for the DE patent.
Regarding Claims 3 and 13, Daouse in view of Cummings and Burmester are relied upon as set forth above in the rejection of Claim 1 but do not specifically teach where the batch of solid inclusions is delivered to the receptacle by conveyor belt and chute, although it is noted that, as set forth above, Burmester teaches various ways to deliver solid inclusions to a frozen confection. Daouse in view of Cummings and Burmester also do not specifically teach wherein 90% or greater of the frozen confection products have a percentage deviation by weight from the mean weight of the batch of solid inclusions of frozen confection products from 0-10%. 
Schoeller Lebensmittel, hereinafter referred to as “Schoeller”, teaches a more precise and accurate method of delivering solid inclusions to a frozen confectionery material and teaches that fluctuations in the addition rate occur during volumetric metering due to the different consistency of the different solid inclusions/admixtures used, where admixtures are described as chocolate flakes, etc. (Paragraphs 4 and 6). Schoeller teaches that this leads to uneven distribution of the admixture in individual ice cream packs and this excessive addition rate also leads to significantly higher production costs since the admixtures are sometimes very expensive (Paragraph 6). Schoeller teaches improved metering of admixtures by using a very precisely adjustable metering and uniform distribution of the added material to ice cream is guaranteed (Paragraph 7). Schoeller teaches a method of metering out admixtures where the amount of the admixture is determined gravimetrically by successive, repetitive discreate weighing processes, and with this method, a precisely weighed amount of admixture is added to ice cream per unit of time and as a result, consistent quality is possible with essentially constant production costs, and that the admixtures are evenly distributed in the flow of ice cream with the content of admixture remaining more or less constant from ice pack to ice pack (Paragraphs 8-9). Therefore, Schoeller is seen to teach very minimal standard deviation in the weight of a given batch of inclusions per frozen confection product. Schoeller teaches the method involves using dosing scales and a vibrating belt, whereby even continuous distribution is achieved on this belt (Paragraph 15), where the method also involves a reservoir, discharge device, a weighing scale, a hopper and chute plate and a vibrating belt (Paragraph 18 and Figure 1, with reference numbers 7 for the vibration belt, 8 for the vibrating surface, 9 for the weighing hopper, 10 for the chute plate, 11 for the filler neck), therefore reading on a conveyor belt and chute for depositing solid inclusions into the frozen confection. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the method of Daouse in view of Cummings and Burmester to have included the conveyor belt/chute arrangement for depositing solid inclusions into the frozen confection as a way of improving the weighted accuracy of the amount of solid inclusions added to the frozen confection, for the benefits discussed by Schoeller, including improved economics of process, improved consistency and uniformity of products produced. Given the fact that a range of deposition methods can be used for depositing solid inclusions into frozen confections, as taught by Burmester, one of ordinary skill in the art would have expected a reasonable degree of success in adopting the weighing and depositing method of Schoeller for its art recognized benefits to the process and final product produced.

Response to Arguments
The prior art rejection of Claim 14 has been withdrawn in light of Applicant’s cancellation of the claim. Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive for the following reasons. It is first noted that Applicant’s claims use “comprising” language, which does not preclude the inclusion of a semisolid ribbon of chocolate being deposited along with the solid inclusions delivered as a particulate. Secondly, Applicant does not recite or limit what the solid inclusions are and what constitutes a particulate material. The prior art teaching of chocolate is a semisolid material having a solids content therefore can be seen as a solid inclusion by virtue of the solids content in the chocolate. In addition, the Examiner has applied the secondary reference of Burmester to render obvious the deposition of a combination of a chocolate couverture with solid chocolate particulate inclusions within a frozen confection in order to increase the crispy appeal of the frozen confection. To this point, Applicant argues that the secondary reference of Burmester teaches a different apparatus than what is taught in the primary reference and that only hindsight reasoning would lead one to Applicant’s claimed method. The Examiner respectfully disagrees with Applicant’s assertions for the following reasons. Applicant's argument is not convincing as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, it is noted that the essential claimed methods steps are reasonably taught by the primary reference of Daouse, with the only missing element perhaps the inclusion of solid inclusions delivered as particulate material if the chocolate material is not seen as such. Since Burmester teaches depositing a combination of a semi-solid solid couverture along with solid inclusions into a frozen confectionery material, it would have been obvious to do so, and one of ordinary skill in the art would have expected a reasonable degree of success in depositing both a semi-solid chocolate couverture and solid particulate inclusions of chocolate into a frozen confection to enhance the crispy appeal of the resulting frozen confectionery product. The Examiner is not convinced of the non-obviousness of Applicant’s claims based on Applicant’s arguments and therefore, the office action is made final at this time and deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        11/16/2022